Citation Nr: 0118665	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  95-42 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Evaluation of residuals of a fracture of L2 and L3, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to November 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision, which 
denied the veteran's claim for an increased rating for his 
service-connected residuals of a fracture of L2 and L3.  

In March 1999, the Board entered a decision denying the claim 
for an increased rating for residuals of a fracture of L2 and 
L3, based on a finding that the veteran failed to report for 
a scheduled VA examination without good cause.  A subsequent 
review of the record reflected that a VA compensation 
examination was conducted in September 1998.  In June 2001, 
the Board vacated the March 1999 Board decision.  

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in July 1996; a transcript of that 
hearing is associated with the claims file.  Additional 
evidence was submitted at the hearing.  


FINDING OF FACT

Residuals of a fracture of L2 and L3 are manifested by no 
more than slight impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture of L2 and L3 have not been met.  38 
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285-5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the record demonstrates that the veteran 
requested an increased evaluation for his residuals of a 
fracture of the L2-3 in October 1994.

Physical examination of the lumbar spine in association with 
Social Security Administration (SSA) disability benefits 
revealed that there was a mild increase in the lumbar 
lordotic curve.  There was also tenderness of a mild amount 
present in the para spinous muscles with PVMS (paravertebral 
muscle spasms).  Sciatic notches were noted to be nontender.  
Extension and flexion of the lower extremities and great toes 
showed equal strength, bilaterally.  Forward flexion was 45 
degrees, extension was 10 degrees and lateral flexion was 10 
degrees on the right and 10 degrees on the left.  

In a report from a VA vocational rehabilitation specialist, 
received in January 1995, J. J. reported that the veteran 
worked for an electronics firm from 1988 to 1990, but quit 
due low back strain associated with heavy lifting required 
for the position.  J. J. opined that it was not feasible to 
train the veteran for employment based on psychological or 
medical findings.  In July 1993, the veteran was discharged 
from his job as a medical supply delivery person for his 
inability to perform the necessary activities, which included 
lifting and carrying.  The letter further indicates that the 
veteran indicated that he wanted to open either a consulting 
business or build an apartment complex.  The veteran stated 
that he was unable to do any type of work.  J. J. opined that 
the veteran was not feasible for training or for employment 
based on psychological or medical findings.  

In February 1995 the veteran had an MRI (magnetic resonance 
imaging), which showed no herniation, except for a bulge of 
the disk at L1-2 that was noted to probably have had the most 
effect on the thecal sac at any level.  The report notes that 
it was mild.

At the time of a June 1996 outpatient visit, the veteran 
reported that a TENS unit seemed to decrease the pain and 
spasming in the right greater than the left paravertebral 
muscles but that it did not help the pain in the base of his 
tailbone and down the right lower extremity. Passive straight 
leg raising was to 45 degrees on the right and 68 degrees on 
the left.  Active range of motion was limited in forward 
flexion.

At his July 1996 personal hearing, the veteran testified that 
he had limited motion on forward bending, with accompanying 
pain.  Transcript at 24 (July 1996).  He also indicated that 
he could not bend backwards.  Id.  He stated that he could 
only bend a little to the right.  Id.  The veteran also 
testified that he wore a back brace.  Id. at 24.  He stated 
that he also used a TENS unit when he had spasms.  Id.  He 
reported that he had spasms once or twice a week.  Id.  He 
testified that he did not drive and that his mother had 
driven him to the hearing.  Id. at 26.  He indicated that he 
was in receipt of SSA disability benefits for his back, 
depression and knees.  Id at 28.  

In March 1997, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
muscle spasms and continued ongoing pain in his back.  He 
also stated that he had sharp pain radiating down into his 
right buttock.  He described it as a pitching pain, that was 
basically constant.  He reported that twisting and bending 
activities, prolonged sitting, and standing or walking for 
fifteen to twenty minutes usually caused the problem.  He 
stated that this was relieved by lying down and pulling his 
knees to his chest and by stretching exercises.  He also 
stated that he had functional loss from the standpoint of 
strength, coordination, and mobility, in that he could not 
walk very far, only two to three blocks, without having pain.  
He stated that he wore his back brace when he had severe 
spasm.  He reported that he was being treated at the Spokane 
VAMC and that his current regimen included muscle relaxants, 
Tylenol, and a TENS unit, as needed.

A physical examination revealed no postural abnormalities.  
There were no fixed deformities and the musculature of the 
back was within normal limits.  Range of motion was as 
follows:  forward flexion to 120 degrees, backward extension 
to 10 degrees, left lateral flexion to 15 degrees, and right 
lateral flexion to 20 degrees.  There was pain with lateral 
flexion to the right and left, with some pain down into the 
right buttock.  Straight leg raising on the right was from 0 
to 50 degrees and from 0 to 70 degrees on the left.  Strength 
was 5/5 in all extremities proximal and distal.  Deep tendon 
reflexes were 2+ throughout.  Sensation examination was 
normal.

The report of examination notes that the veteran had a 
history of a motor vehicle accident in 1979 with compression 
fractures of the L2 and 3 levels.  The examiner commented 
that he also had functional loss from the standpoint that he 
could not walk very far, and that he had pain with walking.  
The examiner further reported that the veteran required a 
back brace with severe spasms.  He stated that the 1995 MRI 
scan showed some mild disk bulging.  The examiner placed the 
veteran's problems at moderate severity related to the 
symptoms of functional loss that the veteran described.  The 
report notes that the current regimen of TENS unit, P.R.N., 
back brace, P.R.N., and muscle relaxants and Tylenol, had 
greatly helped, and that he had had significant improvement 
from the ongoing treatment over the past year.  

On VA examination in September 1998, the veteran complained 
of low back and radiating right leg pain.  On physical 
examination his gait was normal.  He was able to walk on his 
heels and toes.  He was able to perform tandem gait well.  He 
was able to hop on either foot.  He stood with his shoulders 
and pelvis level.  He was tender at the L4-5 and L5-S1 
levels.  Axial loading of the head and shoulders produced 
complaints of low back pain, as did rotation of his back.  He 
forward flexed 50 degrees, extended 10 degrees, side bended 
20 degrees to either side, and had combined thoracolumbar 
rotation of 30 degrees to either side.  Deep tendon reflexes 
were +1 at the knees and +2 at the ankles.  There was a mild 
hypesthesia to pinprick and light touch to the knee on the 
right which included pinprick, vibration, hot, and cold.  
Seated straight leg raising was to 90 degrees, bilaterally.  
Leg length was 35 inches, right equal to left.  Mid calves 
were 15.25 inches.  Mid thighs were 20 inches, right equal to 
left.  Straight leg raising was to 45 degrees on the right 
and complaints were aggravated by both plantar and 
dorsiflexion.  On the left, he could perform straight leg 
raises to 60 degrees with complaints on dorsiflexion, but not 
with plantar flexion.  The diagnosis was old compression 
fracture, lumbar vertebrae by history, industrially related, 
marked pain behavior and nonphysiologic examination.  

On VA examination in June 1999, the veteran complained of 
lower back pain radiating down his right leg to his heel on a 
constant basis.  He complained of pain in his neck radiating 
down between his shoulder blades.  Additionally, he 
complained of loss of strength in his right leg.  He reported 
that his symptoms were more severe when he moved the wrong 
way and by prolonged sitting or standing.  The report notes 
that these situations cause him increased discomfort, but did 
not significantly change his functional status.  

Physical examination disclosed that the veteran walked with a 
slow gait.  He was able to heel walk, but complained it 
increased the pain in his lower back.  He was able to toe 
walk satisfactorily and squat down and return from a 
squatting position.  Waddell's were positive for straight leg 
raising discrepancy in axial loading and rotational tests.  

He had tenderness over the paraspinal muscles from L4 to S1 
on both sides, right greater than left.  Pressure on the 
sacrum produced "buzzing' in the tailbone.  

Lumbosacral flexion was 45 degrees, extension was 15 degrees 
and lateral bending was 15 degrees, right equal to left, 
performed in a jerky manner.  Rotation right and left was 25 
degrees with complaints of low back pain.  

Musculature of his cervical and lumbar areas were felt to be 
normal.  No atrophy was perceived.

Circumferential measurements were as follows:  calves were 
151/2 inches, right equal to left.  Thighs were 193/4 inches, 
right equal to left.  

Straight leg raising was positive at 45 degrees on the right, 
negative to 90 degrees on the left.  On the right side, it 
was augmented by plantar and dorsiflexion. 

The diagnoses were cervical sprain/strain resolved and status 
post fracture, L2-3, with no significant objective findings 
on examination.  The examiner commented that this was not a 
condition that would be expected to cause increasing 
symptomatology with the passage of time.  Marked functional 
findings were noted on examination.  
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).

Under Diagnostic Code 5285, if a fractured vertebra does not 
involve the spinal cord, or if there is no abnormal mobility 
requiring a neck brace (jury mast), the disability is rated 
in accordance with limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).  

The Schedule provides a noncompensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks, 40 percent when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (2000).  

The Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the his claim, as set forth below.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

There is no indication of pertinent outstanding records, and 
the veteran has been afforded opportunity to submit argument 
in support of his claim and has done so.  
The Board notes that the veteran was afforded a personal 
hearing in July 1996.  He has also been afforded VA 
examinations, including examinations in September 1998 and 
June 1999, which have been associated with the claims folder.  
Thus, the Board finds that the duty to assist the veteran has 
been fulfilled.  

Analysis

The veteran's lumbosacral strain is currently evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285-5293.  The Board does not find that a 
rating in excess of 20 percent for residuals of fracture at 
L2-3 is warranted.  

In 1983, service connection was granted for residuals of 
fracture at L2 and L3 and assigned a 10 percent disability 
evaluation, effective in 1982.  The Board notes that in March 
1991, the Board granted a 10 percent evaluation for residuals 
of a fracture of L2 and L3 and a 10 percent evaluation for 
demonstrable deformity of a vertebral body, specifically 
noting that x-rays in 1989 and 1990 were consistent with mild 
compressions of L1, L2 and L3.  The hearing officer continued 
the 10 percent evaluations in July 1996.  Since those 
determinations, there has been no evidence submitted of 
continued compression of the vertebral bodies.  The evidence 
shows that the veteran's lumbosacral disability shows no more 
than slight functional loss and that there is no vertebral 
deformity.  

The March 1997 VA examination showed no more than slight 
limitation of motion, with forward flexion to 120 degrees and 
extension to 10 degrees.  On VA examination in September 
1998, the veteran had forward flexion to 50 degrees and 
extension to 10 degrees.  However, the examiner noted that 
there was marked pain behavior and a nonphysiologic 
examination.  The June 1999 examination report shows that 
lumbosacral flexion was 45 degrees and extension was 15 
degrees.  
The examiner determined that there were marked functional 
findings and that his condition was not one that would be 
expected to cause increasing symptomatology.  

The veteran contends that he has additional impairment due to 
functional loss, as a result of his lumbosacral disability.  
He claims that his lumbosacral disability  is exacerbated by 
sitting or walking for more than 20 to 30 minutes, driving, 
twisting and moving in the wrong way.  However, the September 
1998 VA examiner reported a nonphysiologic examination.  In 
fact, while that report notes that he had increased 
discomfort with certain movements, the examiner stated that 
it did not significantly change his functional status.  The 
June 1999 examination report notes that he was able to toe 
walk satisfactorily and squat down and return from a 
squatting position.  Musculature of his lumbar areas were 
felt to be normal and no atrophy was perceived.  The examiner 
stated that there were no significant objective findings on 
examination.  The March 1997 examiner reported that the 
veteran's back disability had significantly improved over the 
past year.  The September 1998 VA examination report shows 
that his gait was normal and that he could hop on either 
foot.  In fact, the June 1999 VA examiner stated that while 
the veteran had discomfort with certain positions, it did not 
change his functional status.  He specifically concluded that 
the veteran's back disability was not one that would be 
expected to cause increasing symptomatology with the passage 
of time.  These findings do not warrant an increased 
evaluation for the lumbosacral spine.  In reaching this 
determination to, the Board has specifically considered 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000). 

The veteran is competent to state that he is worse and that 
activity further limits his ability.  Weighed against his 
statements are the opinions of skilled professionals who have 
reported a nonphysiologic examination, and who have 
determined that he demonstrated marked pain behavior, that 
his condition is one not expected to cause increasing 
symptomatology and that the findings were functional as 
distinguished from physiological.  The Board concludes that 
the determinations of skilled professionals are more 
probative of the degree of impairment and that the 
preponderance of the evidence is against the claim.  To the 
extent that one examiner opined that there was moderate 
impairment, that determination was based upon the veteran's 
statements rather than objective findings.  

While MRI in 1995 showed some mild disc bulging, there was no 
herniation and no abnormal sciatic neurological findings are 
of record.  In any case, these findings would warrant only a 
10 percent evaluation under 38 C.F.R. § 5293.  Thus, there is 
no basis for an increased evaluation under this provision.  

With respect to diagnostic code 5295, there is no medical 
evidence that the service-connected lumbosacral strain has 
resulted in narrowing or irregularity of joint spaces, 
osteoarthritic changes, listing of the whole spine to the 
opposite side, positive Goldthwait's sign, or abnormal 
mobility on forced motion.  As with a rating based on 
limitation of motion, there is no evidence that any of the 
limitations required for a 40 percent evaluation under 
diagnostic code 5295 are likely to result from pain on use or 
during flare- ups.

Since there is no evidence of complete bony fixation of the 
spine or ankylosis of the lumbar spine Diagnostic Codes 5286 
and 5289 are not applicable.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) is in order.  The evidence 
failed to show that the condition of the veteran's 
lumbosacral disability has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  While SSA records indicate that he is 
receiving SSA disability benefits, the records do contain an 
opinion that the veteran is unemployable specifically as a 
result of his back disability.  While his employer, in an 
April 1994 letter, indicates that he was dismissed from 
employment in association with his disability, there is no 
indication that the employer was referring to his back 
disability.  In sum, there is no medical opinion of record to 
the effect that the veteran's service-connected back 
disability results in marked interference with employment as 
to render impractical the application of the regular 
schedular standards.  


ORDER

An evaluation in excess of 20 percent for residuals of a 
fracture of L2 and L3 is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



